The offense is swindling, a misdemeanor; the punishment a fine of $75.00 and confinement in jail for thirty days.
It appears from the record that the term of court at which appellant was tried ended on the 22nd day of December, 1928. No notice of appeal appears to have been given or entered of record during said term of court. The only notice of appeal of record appears to have been given and entered of record on the 1st day of January, 1929, approximately eight days after the adjournment of the term at which appellant was tried. Article 827 Cow. C. P., among other things, provides that an appeal is taken "by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record." Article 826 Cow. C. P. provides that an appeal may be taken "at any time during the term of court at which the conviction was had." Having failed to give notice of appeal during the term, appellant forfeited his right to appeal. Clark v. State, 3 Texas Appeals 338[3 Tex. Crim. 338]; Morse v. State, 47 S.W. 645; Wilcox v. State,31 Tex. 586; Offield v. State, 135 S.W. 566. This court is without jurisdiction in the absence of proper notice of appeal. Davidson v. State, 285 S.W. 831.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO RE-INSTATE APPEAL.